1. Appointments to committees: see Minutes
(DE) Mr President, yesterday we received very sad news from Grozny in Chechnya. The journalist Natalia Estemirova, who was well known to everyone in our group, was murdered there. She was found dead just beyond the border between Chechnya and Ingushetia after being kidnapped in Grozny. Natalia Estemirova was extremely committed to her work for Memorial in Chechnya. We would ask you to agree to our request to remember this very committed journalist and pioneering fighter for freedom and human rights in Chechnya by observing a minute's silence.
(Applause)